IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1810
                             Filed October 11, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RONALD LEE RAND,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Franklin County, DeDra L.

Schroeder, Judge.



      Ronald Rand appeals from his conviction following a jury trial for first-

degree murder. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Tabor and McDonald, JJ.
                                         2


DANILSON, Chief Judge.

       Ronald Rand appeals from his conviction following a jury trial for first-

degree murder, in violation of Iowa Code sections 707.1 and 707.2(1)(a) (2015).

Rand asserts there is insufficient evidence establishing the elements of

premeditation and malice aforethought.        We conclude there is substantial

evidence supporting the jury’s verdict and therefore affirm.

I. Background Facts & Proceedings.

       On the evening of December 13, 2015, Jason Awe received a phone call

from Rand stating there was an accident; Rand’s girlfriend, Michelle Key, had

been shot; and he was going to commit suicide. Awe left his home immediately

to go to Rand’s home in Hampton. While driving, Awe alerted authorities in

Hampton that Rand was suicidal. Awe arrived at Rand’s home before the police

and went inside. Awe saw Key in the living room lying back against the couch in

an upright position with a large gunshot wound to the left side of her neck. Rand

was kneeling in front of Key with his head in her lap. Awe also saw a shotgun on

the couch and moved it to Rand’s garage.

       When Officer David Kelley arrived at the residence, he spoke with Awe.

Awe told Officer Kelley that Rand had shot his girlfriend. Officer Kelley looked

into the house and observed Key was not moving and appeared to be deceased.

Officer Kelley testified that as he entered the residence and approached Rand,

Rand stated, “I killed her, I killed my baby.” Officer Kelley testified Rand also

stated, “I didn’t mean to do it.” As Officer Kelley placed Rand in handcuffs, Rand

stated, “[I]t was an accident, I didn’t mean for it to go off, I shot her, and she’s

dead.” Rand’s jeans, shirt, face, beard, and the left side of his eyeglasses were
                                            3


splattered with dried blood. Officer Kelley called for backup, placed Rand in his

patrol car, and read Rand his Miranda1 rights.

         While in Officer Kelley’s patrol vehicle, Rand told Officer Kelley about the

events of that day.      Rand stated he and Key had argued because Key had

cheated on Rand. Rand told Officer Kelley he “lost it” and said “that bitch knows

how to push my buttons.” Rand stated he went to get a shotgun to scare Key,

pointed it at Key, and told her if she ever cheated again, this is what is going to

happen. Officer Kelley testified that Rand stated Key “got up off the couch and

grabbed the shotgun barrel and pulled it like a tug-of-war twice, and [Rand] said

the gun went off and [Rand] killed [Key].”

         After being examined at the hospital, Rand was taken to the jail to be

interviewed by Iowa Division of Criminal Investigation Special Agent Chris

Callaway. During the interview, Rand explained he and Key had dated on-and-

off for approximately eleven years. Rand stated he was informed about a month

prior to the shooting that Key had been unfaithful but claimed he had forgiven

her. Rand was very emotional during the interview. He stated he pointed the

shotgun at Key in a “joking” manner, she grabbed the end of the shotgun and

pulled a couple of times, and the shotgun went off. Rand provided inconsistent

statements about whether he believed the shotgun was loaded at the time, his

reasoning for getting the shotgun, and whether his finger was on the trigger.

         Posts from Rand’s social-media account were admitted at trial. There

were a number of posts made by Rand in November 2015 about Key’s infidelity.

In one social-media comment written on November 14, Rand stated, “I just keep

1
    See Miranda v. Arizona, 384 U.S 436, 444-45 (1966).
                                           4


the mental homicides going can’t seem to get out of my head doctor says its

okay long as I don’t act on it . . . .”2 On November 15, Rand wrote, “Hopefully I’m

headed in that direction right now I’m still working on mental homicide . . . .” And

on November 26, Rand wrote, “Not feeling too thankful this year complete end to

an 11 year relationship, cheating, betrayal lies and more . . . whatever happened

to loyalty and trust.”

       Rand also posted photos to his account of himself posing with the

shotgun. Rand borrowed the shotgun from Awe shortly after he learned of Key’s

affairs. Rand testified he obtained the gun for “home defense” because he had

been burglarized in 2012. Rand also testified he had been threatened by the

man Key was involved with, John O’Brink. Rand stated he posted the pictures of

himself with the shotgun on social media “for one, just to show that I have it in

case the one who burglarized my house might still be around. And the other one

was I knew that John would be checking my Facebook page . . . and I wanted

him to see that.”

       The jury trial commenced on August 22, 2016. At trial, Rand testified he

got the shotgun out on the evening of December 13, 2015, “So I could show it to

[Key], how it worked and everything.” Rand stated he was “chucking the barrel to

make the slug come out of the gun” when Key grabbed the end of the shotgun,

Rand pulled away, and it went off. Rand testified he did not clearly remember

the events during or after the shooting.


2
 At trial, Rand testified “mental homicide” was something recommended to him by his
sponsor in an substance-abuse program to manage anger. Rand stated he was told “if
you feel like, you know, being that mad or if you get ticked off at somebody, you can
commit mental homicide, and you don’t act on it.”
                                         5


       The jury found Rand guilty of first-degree murder. Rand now appeals.

II. Standard of Review.

       “We review a challenge to the sufficiency of evidence for correction of

errors at law.” State v. Howse, 875 N.W.2d 684, 688 (Iowa 2016).

       We “consider all of the record evidence viewed in the light most
       favorable to the State, including all reasonable inferences that may
       be fairly drawn from the evidence. We will uphold a verdict if
       substantial record evidence supports it.” Evidence is substantial
       when “a rational trier of fact could conceivably find the defendant
       guilty beyond a reasonable doubt.” If evidence only raises
       “suspicion, speculation, or conjecture,” it is not substantial
       evidence.

Id. (citations omitted)

III. Analysis.

       Rand maintains the evidence is insufficient to support the premeditation

and malice-aforethought elements required to uphold his conviction for first-

degree murder.

       The jury was instructed it was required to find Rand acted willfully,

deliberately, premeditatedly, and with a specific intent to kill and with malice

aforethought in order to reach a guilty verdict on the first-degree murder charge.

       A. Premeditation. “Premeditation may be shown through evidence of (1)

activity by the defendant to plan the killing, (2) motive based on the relationship

between the defendant and the victim, or (3) the nature of the killing, including

the use of a deadly weapon combined with an opportunity to deliberate.” State v.

Buenaventura, 660 N.W.2d 38, 48 (Iowa 2003). “[T]he law does not require any

minimum amount of time to premeditate and a few minutes are certainly

adequate.” Id. at 49.
                                         6


       By all accounts, Rand and Key had a tumultuous relationship that was

especially fraught with tension just prior to Key’s death due to Rand learning of

Key’s affairs.   The record establishes Rand was upset by Key’s infidelity,

providing strong evidence of motive. On his social-media account, Rand spoke

on more than one occasion about his “mental homicides” with respect to the

troubles in his and Key’s relationship. Rand borrowed the shotgun from Awe

around the same time he learned of Key’s affairs. Although Rand claimed he

had forgiven Key on the day she was shot, he told Officer Kelley that Key had

discussed the affairs just prior to the shooting.      Rand made the conscious

decision to retrieve the shotgun from the bedroom and bring it to the living room

where Key was located.      The time taken to retrieve the shotgun allowed for

reflection and deliberation. See State v. Wilkens, 346 N.W.2d 16, 20 (Iowa 1984)

(“Premeditation and deliberation need not exist for any particular length of time.”).

       Moreover, at trial Rand admitted he “must have” shot the shotgun causing

Key’s death. On the day of the shooting, Rand told officers he retrieved the

shotgun and pointed it at Key to scare her, but at trial he testified that he was

simply showing Key how the shotgun worked when she grabbed it, and it

accidentally went off.    The jury could have concluded Key’s death was an

accident if they found Rand’s testimony credible. However, the evidence also

supported the conclusions that Rand intentionally pointed a deadly weapon at

Key, Rand and Key had a turbulent relationship, both had consumed alcohol and

used marijuana, and just prior to Key’s death there was a discussion about Key’s

affairs—a topic that angered Rand. In fact, Rand told the officers “he lost it,”

“that bitch knows how to push my buttons,” and he was “fucking guilty.” We find
                                            7


there is substantial evidence beyond mere speculation or conjecture supporting

the jury’s finding of premeditation.

       B. Malice Aforethought.         “[M]alice aforethought is ‘a fixed purpose or

design to do some physical harm to another existing prior to the act complained

of . . . .’” State v. Serrato, 787 N.W.2d 462, 469 (Iowa 2010).

              Because [malice aforethought] is a state of mind,
       circumstantial evidence is generally used to prove malice.
       Evidence of bad feelings or quarrels between the defendant and
       the victim are circumstances that may be used to support a finding
       of malice aforethought. Malice may also be inferred from the use of
       a deadly weapon.

Buenaventura, 660 N.W.2d at 49 (citations omitted).

       Here, there is no dispute Key was killed by the use of a deadly weapon.

Thus, the jury could infer malice aforethought. See State v. Reeves, 636 N.W.2d

22, 25 (Iowa 2001) (“Our first-degree murder cases have long held that the use

of a deadly weapon supports an inference of malice . . . .”). Additionally, viewed

in the light most favorable to the State, the evidence reflects the circumstances of

the relationship between Rand and Key, which support a finding of malice

aforethought.   The relationship had an on-again-off-again history made more

tenuous by Rand’s recent discovery of Key’s affairs.              The facts provide

substantial evidence from which the jury could conclude Rand acted with a fixed

purpose or design to do some physical harm to Key.

IV. Conclusion.

       Because we find substantial evidence supports the jury’s findings that

Rand acted with premeditation and malice aforethought, we affirm.

       AFFIRMED.